Citation Nr: 1336687	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  11-33 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for generalized anxiety disorder; alcohol abuse/dependence, currently rated as 70 percent disabling.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran had active service from June 1968 to June 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

In October 2013, prior to the promulgation of the Board's decision in the appeal, the Veteran, through his attorney, withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a rating decision of August 2010, the RO denied service connection for PTSD, and an increased disability rating for generalized anxiety disorder; alcohol abuse/dependence.  The Veteran disagreed with the decision in May 2011 and perfected an appeal in December 2011.  Thereafter, in a November 2012 rating decision, the RO granted a 70 percent disability rating for generalized anxiety disorder; alcohol abuse/dependence, entitlement to a total disability rating based on individual unemployability, and eligibility to Dependent's Educational Assistance.  A notice letter as to the decision was issued in January 2013.

In an October 2013 letter, the Veteran's attorney stated the Veteran was satisfied with the decision issued in January 2013 in response to his December 2012 substantive appeal; therefore, he wished to withdraw the hearing request and the appeal.  The Board has reviewed the claim file, and finds that the attorney's letter pertains to the pending appeal subject of this decision, despite the typographical errors in the dates.  Indeed, the attorney referenced the December 2012 appeal, however, the pending appeal is from December 2011.  There is no appeal that was filed in December 2012.  Accordingly, the Board finds that the letter contained a typographical error and it is clear the letter referred to the pending appeal.  Similarly, the attorney references a January 2013 rating decision, which corresponds to the date of the letter notifying the Veteran of the November 2012 rating decision.  Accordingly, the Board finds it is clear that the Veteran wishes to withdraw his pending appeal of December 2011 after the issuance of the November 2012 rating decision. 

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal, further action by the Board in these matters would not be appropriate.  38 U.S.C.A. § 7105. 


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


